NO. 07-07-0190-CR



IN THE COURT OF APPEALS		



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



AUGUST 13, 2008



______________________________





RICHARD WARREN PAIGE JR., 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 320
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 53,570-D; HON. DAVID GLEASON, PRESIDING



_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

After a jury trial, appellant Richard Warren Paige, Jr. was convicted of the offense of murder.  Punishment was assessed by the jury at forty years in the Texas Department of Criminal Justice - Institutional Division.  Appellant timely filed his notice of appeal. 

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, wherein he certifies that, after diligently searching the record, he has concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to appeal 
pro se. 
 This court gave appellant until July 28, 2008, to file his own brief or response if he wished to do so.  Appellant’s 
pro se
 response was filed on that date. 

In compliance with the principles enunciated in
 Anders,
 appellate counsel discussed one potential area for appeal that being ineffective assistance of counsel.  However, counsel has explained why the argument lacked merit.  Thereafter, we conducted our own review of the record and appellant’s 
pro se 
response to assess the accuracy of appellate counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State
, 813 S.W.2d 503 ( Tex. Crim. App. 1991).  Our own review has failed to reveal any arguably reversible error.

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.
(footnote: 2)






                                                                            Brian Quinn 

                                                                           Chief Justice 



  

Do not publish.

FOOTNOTES
1:See
 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


2:Appellant has the right to file a 
pro se
 petition for discretionary review from this opinion.